Citation Nr: 1430636	
Decision Date: 07/08/14    Archive Date: 07/15/14	

DOCKET NO.  10-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a decision of October 2012, the Board denied entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder during the period from March 11, 2008 to February 17, 2009.  In that same decision, the Board granted a 70 percent evaluation for service-connected posttraumatic stress disorder for the period extending from February 18, 2009 to May 9, 2011.

Finally, at that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.
 

REMAND

A review of the record in this case continues to raise some question as to the current severity of the Veteran's service-connected posttraumatic stress disorder.  In that regard, at the time of a hearing before the undersigned Veterans Law Judge on May 9, 2011, the Veteran indicated that he was currently receiving treatment for service-connected posttraumatic stress disorder from a private counselor, one Marc Orner at the Abilene Professional Center located in Abilene, Texas.  When further questioned, the Veteran additionally indicated that he was also receiving treatment from a mental health professional at the VA Medical Center located in Abilene, Texas.  Significantly, the Board's October 2012 remand noted that the appellant had been receiving continuing treatment for his service-connected posttraumatic stress disorder at the Abilene (Texas) VA Medical Center.  Accordingly, the Board directed that the RO take appropriate action to procure any pertinent treatment records dating since May 2011 which had not previously been secured for inclusion in the Veteran's claims file.  However, it is at this time unclear whether an attempt to procure recent VA and private treatment records was, in fact, undertaken.

In that regard, a review of the claims folder discloses that the most recent records from the Abilene Professional Center date from June 2006, approximately seven years ago.  Moreover, the most recent VA record currently on file consists of a report of a VA psychiatric examination dated in December 2012, at this point, almost one and one-half years ago.  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for increase.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ must contact Marc M. Orner, Ph.D., at the Abilene Professional Center located at 1215 East South 11th, Suite C, Abilene, Texas, 79602, with a request that he provide copies of any and all records pertaining to treatment of the Veteran for posttraumatic stress disorder since May 2011.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain such records, or other private records identified by the Veteran, the AOJ should specifically so state.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2012, the date of the most recent VA psychiatric examination of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter the Veteran must be afforded a VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner should offer an opinion as to whether, since May 9, 2011 the Veteran's posttraumatic stress disorder alone has been productive of total occupational and social impairment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiner must specify in his report that the claims file, Virtual VA file and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from May 9, 2011.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since February 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R.BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



